Exhibit 10.7

 


[G316141KMI001.JPG]

Capital Group, Inc.

Members NASD, SIPC                                        Investment Bankers /
Brokers                                            tcoffin@sourcegrp.com

 

 

W. Todd Coffin - Managing Director

 

December 11, 2007

 

Mr. Rocky V. Emery — Chairman and CEO

10375 Richmond

Suite 2100

Houston, TX 77042

 

Dear Mr. Emery:

 

The purpose of this letter is to confirm the understanding and agreement (the
“Agreement”) between Source Capital Group, Inc., (“SCG”) and Rock Energy
Partners and the new company Rock Energy Resources and its affiliates (or the
“Company”), regarding the retention of SCG by the Company as its exclusive
financial advisor for the purposes set forth herein.

 

This agreement supersedes all other agreements.

 

Under this Agreement, SCG will provide financial advisory services to the
Company as follows:

 

A)          Raising of Capital. SCG shall use its best efforts to provide up to
but not limited to $175,000,000.00 financing for the Company or acquisition of
company stock.

 

B)            Fees, Commissions & Expenses.  The Company agrees to pay the
following fees to SCG for its services.

 

1.               SCG shall be compensated 8% cash and 8% cashless warrants on
any Equity monies raised (this includes convertible preferred or convertible
debt).  SCG shall receive 4% cash fee and 2% cashless warrant coverage on any
Debt financing. The exercise price of the warrants shall be equal to the price
of the stock at the time of the sale and will be subject to adjustment in
accordance with the terms of any adjustment provided for in the Financing
document.  Said warrants shall be exercisable for five (5) years from date of
issuance. The terms of said warrants shall include such piggyback registration
rights, anti-dilution rights, and “cashless” exercise provisions in the event of
exercise by SCG.  Such fees shall be paid at the closing from an escrow account
at the same time any new investment is dispersed to the company.  The parties
have agreed to three carve out investors listed below whereby if those investors
should make a direct investment in Rock Energy Partners or the new company Rock
Energy Resources the compensation would be 4% cash and 4% cashless warrants on
any Equity monies raised (this includes convertible preferred or convertible
debt).  SCG shall receive

 

276 Post West · Westport, CT 06880    · 203 341-3500 · 800 882-2889 · Fax 203
341-3515

 

--------------------------------------------------------------------------------


 

2% cash and 1% cashless warrants on any Debt financing.  The warrants shall
carry the same terms as above.

 

Carve Out Investors:

 

a)              Ying Wang

 

b)             Macquarie Bank

 

c)              Trust Company of the West (TCW)

 

2.               SCG will receive a $0 non-refundable, non-accountable retainer
upon signing of this agreement.

 

3.               Expenses.  In addition to any fees that may be payable to SCG
under this Agreement, the Company agrees to reimburse SCG for its reasonable
out-of-pocket expenses incurred in connection with the services rendered by SCG
hereunder (including, without limitation, travel and lodging, data and word
processing, graphics and communication charges, research costs, and courier
services and fees). SCG will, on a monthly basis, provide the Company with
reasonable report regarding the expenses incurred.  Compensation for any
additional professional services (e.g. legal or consulting) contracted for by
SCG, to be performed for the benefit of the Company by outside parties, is the
responsibility of the Company and will be paid directly by the Company to such
party.  SCG will not contract for such services without the prior written
approval of the Company with regard to both the nature of the service and a
reasonable estimate of the cost of such service.

 

4.               All cash payments under this Agreement shall be made in U.S.
dollars and without withholding or deduction of any tax, assessment or other
governmental charges unless required by law.  At closing any and all fees
associated with this transaction are to be settled. Fees and retainers should be
made payable and wired to:

 

Source Capital Group, Inc.

Bank of America

Westport, CT

ABA# 026009593

Acct# 93618 82644

 

C) Mergers, Acquisitions & Joint Ventures (“MA&JV”).  The Company may at its
discretion and on a case-by-case basis engage SCG to assist it in its
discussions with potential MA&JV candidates, which may include directly
negotiating on the Company’s behalf and the rendering independent opinions as to
valuation and formulae, among other things.  Upon SCG’s acceptance of any such
assignment, the Company will pay SCG a closing fee equal to 3.00% of the amount
paid or received in kind (PIK) in any transaction by and or between the Company,
the MA&JV candidate and or the surviving company (the “M&A Fee”).  Any potential
MA&JV candidate introduced by SCG with which the Company enters into a letter of
intent, will fall under the M&A engagement.  This fee shall apply to any
strategic partnerships as well.

 

2

--------------------------------------------------------------------------------


 

D) Information.  The Company will furnish or cause to be furnished to SCG, such
information, as SCG believes appropriate to its assignment (all such information
so furnished being the “Information”).  The Company recognizes and confirms that
SCG (a) will use and rely primarily on the Information and on information
available from generally recognized public sources in performing the services
contemplated by this Agreement without having independently verified the same,
(b) does not assume responsibility for the accuracy or completeness of the
Information and such other information, (c) is entitled to rely upon the
Information without independent verification and (d) will not make an appraisal
of any assets in connection with its assignment

 

E) Exclusivity.  The Company’s relationship with SCG will be exclusive for 60
days upon signing of this agreement.  However, upon successful completion of $20
million aggregate gross financing within 100 days, SCG shall retain the “right
of first refusal” on any additional equity financing or debt financing within 18
months from the termination of the Agreement (“the Refusal Right Period”). 
However, if the Company enters into a Firm Commitment Engagement with an
underwriter, then the Refusal Right Period will automatically terminate.

 

F) Confidentiality.  Except as contemplated by the terms hereof or as required
by applicable law or legal process, SCG shall keep confidential all non-public
information provided to it by or at the request of the Company, and shall not
disclose such information to any third party or to any of its employees or
advisors except to those persons who have a need to know such information in
connection with SCG’s performance of its responsibilities hereunder.  The
Company understands that any documents, presentations or analyses prepared by
SCG are proprietary and SCG is under no obligation to provide (by e-mail, floppy
disk or otherwise) either the Company or its assigns with the computer files of
such work product.  Except as required by applicable law, any advice to be
provided by SCG under this Agreement shall not be disclosed publicly or made
available to third parties without the prior written consent of SCG.  In
addition, SCG may not be otherwise publicly referred to without its prior
written consent.  All services, advice and information and reports provided by
SCG to the Company in connection with this assignment shall be for the sole
benefit of the Company and shall not be relied upon by any other person.

 

G) Indemnity.  The Company acknowledges and agrees that SCG has been retained to
act solely as financial advisor to the Company.  In such capacity, SCG shall act
as an independent contractor, and any duties of SCG arising out of its
engagement pursuant to this Agreement shall be owed solely to the Company.  The
Company agrees to indemnify SCG in accordance with the indemnification agreement
attached as Exhibit A.

 

H) Arbitration. Any and all disputes, demands, claims or controversies hereto
arising out of or relating to this agreement or the breach thereof, shall be
settled by binding arbitration in accordance with the rules of the American
Arbitration Association (“AAA”). The arbitration shall be conducted in New York
City under the rules of the AAA.  Any judgment upon the award rendered by the
arbitrator may be entered into any court or administrative tribunal having
jurisdiction thereof. Costs associated with the arbitration, including
reasonable attorney’s fees, shall be borne by whichever parties the arbitrators
shall deem just and fair.”

 

I) Term & Termination.  The term of SCG’s engagement hereunder shall extend from
the date hereof through February 15, 2008 (the “Expiration Date”) and will be
automatically renewed on a monthly basis until canceled in writing by either
party.  SCG’s engagement hereunder may be terminated upon 10 days written notice
without cause by either the Company or SCG at any time before the Expiration
Date.  Notwithstanding the foregoing, the provisions relating to the payment of
fees and

 

3

--------------------------------------------------------------------------------


 

expenses accrued through the date of termination, the status of SCG as an
independent contractor and the limitation on to whom SCG shall owe any duties
will survive any such termination, and any such termination shall not affect the
Company’s obligations under the indemnification agreement.

 

SCG will be entitled to the fees set forth above in the event that at any time
prior to the earlier of the termination of this letter and the expiration of
SCG’s engagement hereunder a Financing is consummated and the investor is on a
list of potential investors provided to the Company by SCG at the time of
termination or expiration and SCG had made efforts that led to an investment on
behalf of the Company with respect to such investor(s) prior to termination or
expiration, as appropriate.  Further, in the event that a Financing or M&A
transaction is completed with an investor, on the list described above, with
respect to which SCG had made efforts that led directly to an investment or
other substantive effort before such termination or expiration, whichever is
earlier, SCG will be entitled to fees on those investors (but only for the
amount purchased by such investors) for a period of 18 months after the
termination or expiration date, as applicable, calculated in accordance with
Section B of this Agreement. On the termination or expiration date, as
applicable, SCG will provide the Company an updated Exhibit B for purposes of
this paragraph. If a term sheet is produced during the engagement period and SCG
is terminated prior to the Expiration Date than SCG shall be entitled to a 1%
break-up fee of the total amount of any financing.

 

J) Rights of  First Refusal.  Upon successful completion of $20 million
financing, SCG shall retain the right of first refusal for any additional
financing.  If an investor introduced by SCG participates in an equity
financing, that investor will have the right of first refusal on any future
financings be it Equity or Debt.

 

K) Advertisements.  The Company acknowledges that SCG may, at its option and
expense, place an announcement in such newspapers and periodicals as it may
choose, stating that SCG has acted as the financial advisor to the Company.  SCG
agrees that the Company will have the right to approve the form of such
announcement.

 

This Agreement (including the attached indemnification) embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof.  If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect,
which will remain in full force and effect.  No waiver, amendment or other
modification of this Agreement shall be effective unless in writing and signed
by each party to be bound thereby.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed in and to be performed in that state.

 

This Agreement sets forth the entire agreement with respect to the engagement of
SCG by the Company, including the fees and warrants payable as a result of such
engagement.

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to SCG the duplicate copy of this Agreement, the indemnification
agreement attached hereto as Exhibit A.

 

4

--------------------------------------------------------------------------------


 

By:

/s/ Rocky V. Emery

 

By:

/s/ Russ Newton

 

Mr. Rocky V. Emery

Russ Newton

Rock Energy Partners

CFO

 

Source Capital Group

 

 

By:

/s/ W. Todd Coffin

 

By:

/s/ William F. Butler

 

W. Todd Coffin

William F. Butler

Managing Director

Managing Director

Source Capital Group

Source Capital Group

 

 

This Exhibit A is a part of and is incorporated into that certain letter
agreement, December 10, 2007 (the “Agreement”), by and between Rock Energy
Partners LLC a                                    LLC (State of Incorporation)
and Source Capital Group, Inc. (the “Placement Agent”). Capitalized terms used
herein and not otherwise defined shall have the respective meanings provided in
the Agreement.

 

The Company agrees to indemnify and hold harmless the Placement Agent, its
affiliates and each person controlling the Placement Agent and the Placement
Agent agrees to indemnify and hold harmless The Company (within the meaning of
Section 15 of the Securities Act), and the directors, officers, agents and
employees of the Placement Agent, its affiliates and each such controlling
person (the Placement Agent, and each such entity or person. an “Indemnified
Person”) from and against any losses, claims, damages, judgments, assessments,
costs and other liabilities (collectively, the “Liabilities”), and shall
reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of one counsel for all Indemnified Persons, except
as otherwise expressly provided herein) (collectively, the “Expenses”) as they
are incurred by an Indemnified Person in investigating, preparing, pursuing or
defending any claim, action, proceeding or investigation, whether or not any
Indemnified Person is a party thereto (collectively, the “Actions”), (i) caused
by, or arising out of or in connection with, any untrue statement or alleged
untrue statement of a material fact contained in any offering documents prepared
by the Company (including any amendments thereof and supplements thereto) (the
“Offer Documents”) or by any omission or alleged omission to state therein a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (other than untrue
statements or alleged untrue statements in, or omissions or alleged omissions
from, information relating to an Indemnified Person furnished in writing by or
on behalf of such Indemnified Person expressly for use in the Offer Documents)
or (ii) otherwise arising out of or in connection with advice or services
rendered or to be rendered by any Indemnified Person pursuant to the Agreement,
the transactions contemplated thereby or any Indemnified Person’s actions or
inactions in connection with any such advice, services or transactions;
provided, however, that, in the case of clause (ii) only, the Company shall not
be responsible for any Liabilities or Expenses of any Indemnified Person that
have resulted primarily from such Indemnified Person’s (x) gross negligence, bad
faith or willful misconduct in connection with any of the advice, actions,
inactions or services referred to above or (y) use of any offering materials or
information concerning the Company in connection with the offer or sale of the
Securities in the Transaction which were not authorized for such use by the
Company and which use constitutes negligence, bad faith or willful misconduct.
The Company also agrees to reimburse each Indemnified Person for all Expenses as
they are incurred in connection with enforcing such Indemnified Person’s rights
under the Agreement, which includes this Exhibit A.

 

Upon receipt by an Indemnified Person of actual notice of an Action against such
Indemnified Person with respect to which indemnity may be sought under the
Agreement, such Indemnified Person shall promptly notify the Company in writing;
provided that failure by any Indemnified Person so to notify the Company shall
not relieve the Company from any liability which the Company may have on account
of this indemnity or otherwise to such Indemnified Person, except to the extent
the Company shall have been prejudiced by such failure. The Company shall, if
requested by the Placement Agent, assume the defense of any such Action
including the employment of counsel reasonably satisfactory to the Placement
Agent, which counsel may also be counsel to the Company. Any Indemnified Person
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such

 

5

--------------------------------------------------------------------------------


 

Indemnified Person unless: (i) the Company has failed promptly to assume the
defense and employ counsel or (ii) the named parties to any such Action
(including any impeded parties) include such Indemnified Person and the Company,
and such Indemnified Person shall have been advised in the reasonable opinion of
counsel that there is an actual conflict of interest that prevents the counsel
selected by the Company from representing both the Company (or another client of
such counsel) and any Indemnified Person; provided that the Company shall not in
such event be responsible hereunder for the fees and expenses of more than one
firm of separate counsel for all Indemnified Persons in connection with any
Action or related Actions, in addition to any local counsel. The Company shall
not be liable for any settlement of any Action effected without its written
consent (which shall not be unreasonably withheld). In addition, the Company
shall not, without the prior written consent of the Placement Agent (which shall
not be unreasonably withheld), settle, compromise or consent to the entry of any
judgment in or otherwise seek to terminate any pending or threatened Action in
respect of which indemnification or contribution may be sought hereunder
(whether or not such Indemnified Person is a party thereto) unless such
settlement, compromise, consent or termination includes an unconditional release
of each Indemnified Person from all Liabilities arising out of such Action for
which indemnification or contribution may be sought hereunder. The
indemnification required hereby shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as such expense,
loss, damage or liability is incurred and is due and payable.

 

In the event that the foregoing indemnity is unavailable to an Indemnified
Person other than in accordance with the Agreement, the Company shall contribute
to the Liabilities and Expenses paid or payable by such Indemnified Person in
such proportion as is appropriate to reflect (i) the relative benefits to the
Company, on the one hand, and to the Placement Agent and any other Indemnified
Person, on the other hand, of the matters contemplated by the Agreement or
(ii) if the allocation provided by the immediately preceding clause is not
permitted by applicable law, not only such relative benefits but also the
relative fault of the Company, on the one hand, and the Placement Agent and any
other Indemnified Person, on the other hand, in connection with the matters as
to which such Liabilities or Expenses relate, as well as any other relevant
equitable considerations; provided that in no event shall the Company contribute
less than the amount necessary to ensure that all Indemnified Persons, in the
aggregate, are not liable for any Liabilities and Expenses in excess of the
amount of fees actually received by the Placement Agent pursuant to the
Agreement. For purposes of this paragraph, the relative benefits to the Company,
on the one hand, and to the Placement Agent on the other hand, of the matters
contemplated by the Agreement shall be deemed to be in the same proportion as
(a) the total value paid or contemplated to be paid to or received or
contemplated to be received by the Company in the transaction or transactions
that are within the scope of the Agreement, whether or not any such transaction
is consummated, bears to (b) the fees paid to the Placement Agent under the
Agreement. Notwithstanding the above, no person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act of
1933, as amended, shall be entitled to contribution from a party who was not
guilty of fraudulent misrepresentation.

 

The Company also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to the Agreement, the transactions contemplated
thereby or any Indemnified Person’s actions or inactions in connection with any
such advice, services or transactions except for Liabilities (and related
Expenses) of the Company that have resulted primarily from such Indemnified
Person’s gross negligence, bad faith or willful misconduct in connection with
any such advice, actions, inactions or services.

 

The reimbursement, indemnity and contribution obligations of the Company set
forth herein shall apply to any modification of the Agreement and shall remain
in full force and effect regardless of any termination of, or the completion of
any Indemnified Person’s services under or in connection with, the Agreement.

 

6

--------------------------------------------------------------------------------